Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is entered into as of the
             day of November, 2011, by and between Intellinetics, Inc., an Ohio
corporation (the “Corporation”) and                              (“Indemnitee”),
a member of the board of directors (“Board”) of the Corporation.

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available; and

WHEREAS, the substantial risks of litigation against corporations and their
directors and officers subjects directors and officers of the Corporation to the
possible necessity of incurring extraordinary expenses out of their personal
funds either while directors’ and officers’ liability insurance may be
unavailable to them or because the expenditure is not covered by insurance
policies then in effect; and

WHEREAS, it is the policy of the Corporation to indemnify its directors and
officers so as to provide them with the maximum possible protection permitted by
law; and

WHEREAS, so as to assure that Indemnitee is willing to serve as a director, and
the Corporation desires Indemnitee to serve as a director;

NOW, THEREFORE, in consideration of Indemnitee’s service as a director of the
Corporation, the Corporation and Indemnitee hereby agree as follows:

1. Agreement to Serve. Indemnitee agrees to serve as a director of the
Corporation for so long as Indemnitee is duly elected or appointed or until such
time as Indemnitee tenders Indemnitee’s resignation in writing or otherwise
Indemnitee’s service is terminated in accordance with the Corporation’s Code of
Regulations and applicable law. Notwithstanding anything to the contrary, this
Agreement does not constitute either an employment contract or any commitment,
express or implied, to cause Indemnitee to be elected as a director.

2. Definitions. As used in this Agreement:

(a) “Proceeding” includes, without limitation, any threatened, pending, or
completed action, suit, or proceeding, including any appeals related thereto,
whether brought by or in the right of the Corporation or otherwise, and whether
of a civil, criminal, administrative, or investigative nature, in which
Indemnitee is or was a party or is threatened to be made a party by reason of
the fact that Indemnitee is or was a director or officer of the Corporation (or
of any predecessor or subsidiary of the Corporation or any successor to the
Corporation by merger), or is or was serving at the request of the Corporation
as a director, officer, employee, member, manager, agent, or fiduciary of any
other corporation, partnership, joint venture, trust, or other

 

1



--------------------------------------------------------------------------------

enterprise (including but not limited to a subsidiary). Such request by the
Corporation shall be presumed to exist in the case of a subsidiary or other
entity in which the Corporation has an investment or contractual interest.
“Proceeding” also includes an action by Indemnitee, including without limitation
any mediation or arbitration, to establish or enforce a right of Indemnitee
under this Agreement.

(b) “Expenses” include, without limitation, expenses of investigation, costs of
judicial or administrative proceedings or appeals, amounts paid in settlement by
or on behalf of Indemnitee, attorneys’ fees and disbursements, costs of meals,
lodging and travel reasonably and necessarily incurred by Indemnitee to attend
any Proceeding or event related to the Proceeding including but not limited to
depositions and mediation sessions, and any other defense costs incurred by
Indemnitee in connection with any Proceeding, but shall not include judgments,
fines, or penalties finally assessed against Indemnitee.

(c) “Other enterprises” include employee benefit plans; “fines” include any
excise taxes assessed on Indemnitee with respect to any employee benefit plan;
“serving at the request of the Corporation” includes any service as a director,
officer, employee, member, manager or agent of the Corporation which imposes
duties on, or involves services by, such director, officer, employee, member,
manager, agent, or fiduciary with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acted in good faith and in a
manner Indemnitee reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interest of the Corporation” as referred to in
this Agreement.

(d) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Corporation or Indemnitee in any matter material to either
such party (other than with respect to matters concerning Indemnitee under this
Agreement or of other indemnitees under similar indemnification agreements) or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

(e) “Change of Control” means any one of the following circumstances occurring
after the date hereof: (i) there shall have occurred an event required to be
reported with respect to the Corporation in response to Item 6(e) of Schedule
14A of Regulation 14A (or in response to any similar item or any similar
schedule or form) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), regardless of whether the Corporation is then subject to such
reporting requirement; (ii) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) shall have become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 15% or more of the
combined voting power of the Corporation’s then outstanding voting securities
(provided that, for purposes of this clause (ii), the term “person” shall
exclude (x) the Corporation, (y) any trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation, and (z) any
corporation owned, directly or indirectly, by the

 

2



--------------------------------------------------------------------------------

shareholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation); (iii) there occurs a merger or
consolidation of the Corporation with any other entity, other than a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 51% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the Board or other governing body of such surviving entity; (iv) all or
substantially all the assets of the Corporation are sold or disposed of in a
transaction or series of related transactions; (v) the approval by the
shareholders of the Corporation of a complete liquidation of the Corporation; or
(vi) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Corporation
and any new director whose election by the Board of Directors or nomination for
election by the Corporation’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof.

3. Indemnity in Third-Party Proceedings. The Corporation shall indemnify
Indemnitee against all Expenses, judgments, fines, and penalties actually and
reasonably incurred by Indemnitee in connection with the defense or settlement
of any Proceeding (other than a Proceeding by or in the right of the Corporation
to procure a judgment in its favor, and other than a Proceeding brought or
initiated voluntarily by Indemnitee), but only if Indemnitee acted in good faith
and in a manner which Indemnitee reasonably believed to be in or not opposed to
the best interests of the Corporation, and, in the case of a criminal
proceeding, had no reasonable cause to believe that Indemnitee’s conduct was
unlawful. The termination of any, such Proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation or, with respect to any
criminal proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

4. Indemnity in Proceedings By or In the Right of the Corporation. The
Corporation shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee in connection with the defense or settlement
of any Proceeding by or in the right of the Corporation to procure a judgment in
its favor, but only if Indemnitee acted in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation; except that no indemnification for Expenses shall be made under
this section in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged to be liable to the Corporation for negligence or
misconduct in the performance of Indemnitee’s duty to the Corporation, unless
(and then only to the extent that) the court in which such Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such Expenses which such court shall
deem proper.

 

3



--------------------------------------------------------------------------------

5. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement:

(a) To the extent that Indemnitee has been successful on the merits or
otherwise, including by a settlement, in defense of any Proceeding, or in
defense of any one or more claims, issues or matters included therein,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee in connection therewith; and

(b) Indemnitee’s Expenses actually and reasonably incurred in connection with
successfully establishing or enforcing, in whole or in part, Indemnitee’s right
to indemnification or advancement of Expenses under this Agreement or otherwise,
shall also be indemnified by the Corporation.

6. Advances of Expenses. At the written request of Indemnitee, the Expenses
reasonably incurred by Indemnitee in any Proceeding, including Expenses billed
but not yet paid, shall be paid directly (or if already paid by Indemnitee,
shall be reimbursed to Indemnitee) by the Corporation from time to time in a
timely manner in advance of the final disposition of such Proceeding, provided
that Indemnitee shall undertake in writing to repay the amounts advanced if and
to the extent that it is ultimately determined that Indemnitee is not entitled
to indemnification. Indemnitee shall not be required to provide security for
such undertaking. If the Corporation makes an advance of Expenses pursuant to
this section, the Corporation shall be subrogated to every right of recovery
Indemnitee may have against any insurance carrier from whom the Corporation has
purchased insurance for such purpose.

7. Right of Indemnitee to Indemnification Upon Application; Procedure Upon
Application.

(a) Any indemnification or advancement of Expenses under this Agreement shall be
paid by the Corporation no later than 30 days after receipt of the written
request of Indemnitee, unless a determination is made within said 30-day period
that Indemnitee has not met the standards for indemnification set forth in the
relevant section or sections of this Agreement by either:

(i) If a Change of Control shall not have occurred:

(A) The Board by a majority vote of a quorum consisting of directors who were
not and are not parties to the Proceeding in respect of which indemnification is
being sought (“Disinterested Directors”), or

(B) If there are no such Disinterested Directors, or if such Disinterested
Directors so direct, by Independent Counsel in a written opinion, or

 

4



--------------------------------------------------------------------------------

(C) The shareholders of the Corporation by vote of a majority of a quorum at a
meeting duly called and held; or

(ii) If a Change of Control shall have occurred, by Independent Counsel in a
written opinion.

(b) Indemnitee’s right to indemnification or advancement of Expenses as provided
by this Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction. The burden of proving that such indemnification or advancement is
not appropriate shall be on the Corporation. Neither the failure of the
Corporation (including the Board or Independent Counsel or the shareholders) to
have made a determination prior to the commencement of such action that
Indemnitee has met the applicable standard of conduct nor an actual
determination by the Corporation (including the Board or Independent Counsel or
the shareholders) that Indemnitee has not met such standard shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

(c) With respect to any Proceeding for which indemnification or advancement of
Expenses is requested, the Corporation will be entitled to participate therein
at its own expense and, except as otherwise provided below, the Corporation may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from the Corporation to Indemnitee of its election to assume the
defense of a Proceeding, the Corporation will not be liable to Indemnitee under
this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than as provided below. The
Corporation shall not settle any Proceeding in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee’s written consent.
Indemnitee shall have the right to employ counsel in any Proceeding but the fees
and expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense of the Proceeding shall be at the expense of
Indemnitee and shall not be advanced or indemnified by the Corporation, unless:

(i) The employment of counsel by Indemnitee has been authorized by the
Corporation, or

(ii) Indemnitee shall have reasonably concluded, in writing sent to the
Corporation, that there may be a conflict of interest between the Corporation
and Indemnitee in the conduct of the defense of a Proceeding, or

(iii) The Corporation shall not in fact have employed counsel to assume the
defense of a Proceeding, or

(iv) Such Expenses of counsel are actually and reasonably incurred in connection
with successfully establishing, in whole or in part, Indemnitee’s right to
indemnification or advancement of Expenses under this Agreement or otherwise,

in each of which cases the fees and expenses of Indemnitee’s counsel shall be
advanced by the Corporation.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Corporation shall not be entitled to assume
the defense of any Proceeding brought by or in the right of the Corporation.

8. Limitation on Indemnification. No payment pursuant to this Agreement shall be
made by the Corporation:

(i) To indemnify or advance funds to Indemnitee for Expenses with respect to
Proceedings initiated or brought voluntarily by Indemnitee and not by way of
defense, except with respect to Proceedings brought to establish or enforce a
right to indemnification or advancement of expenses under this Agreement, but
such indemnification or advancement of Expenses may be provided by the
Corporation in specific cases if the Board finds it to be appropriate;

(ii) To indemnify Indemnitee for any Expenses, judgments, fines, or penalties
sustained in any Proceeding for which payment is actually made to Indemnitee
under a valid and collectible insurance policy, except in respect of any
deductible or retention amount, or any excess beyond the amount of payment under
such insurance;

(iii) To indemnify Indemnitee for any Expenses, judgments, fines or penalties
sustained in any Proceeding for an accounting of profits made from the purchase
or sale by Indemnitee of securities of the Corporation pursuant to the
provisions of § 16(b) of the Exchange Act, the rules and regulations promulgated
thereunder and amendments thereto or similar provisions of any federal, state,
or local statutory law;

(iv) To indemnify Indemnitee for any Expenses, judgments, fines or penalties
resulting from Indemnitee’s conduct which is finally adjudged to have been
willful misconduct, knowingly fraudulent, or deliberately dishonest; or

(v) If a court of competent jurisdiction finally determines that such payment is
unlawful

9. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may be entitled under the Articles of
Incorporation or the Code of Regulations of the Corporation, any other
agreement, any vote of shareholders or disinterested directors, the General
Corporation Law of the State of Ohio, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding such directorship or office. The indemnification provided by this
Agreement shall continue as to Indemnitee even though Indemnitee may have ceased
to be a director and shall inure to the benefit of Indemnitee’s personal
representatives, heirs, legatees and assigns.

 

6



--------------------------------------------------------------------------------

10. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for a portion of the
Expenses, judgments, fines, or penalties actually and reasonably incurred by him
or her in any Proceeding but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
Expenses, judgments, fines, or penalties to which Indemnitee is entitled.

11. Presumption and Burden of Proof. In any adjudication, opinion by counsel, or
decision by the Board or shareholders referred to in this Agreement or otherwise
that involves the determination, directly or indirectly, as to whether
Indemnitee is entitled to indemnification, including the advancement of
Expenses, there shall be a presumption that Indemnitee is entitled to
indemnification. The Corporation or any other person opposing indemnification
shall have the burden of proof to overcome the presumption in favor of
indemnification by clear and convincing evidence.

12. Selection of Independent Counsel.

(a) If an opinion of Independent Counsel shall be required pursuant to
Section 7(a)(ii), such counsel shall be selected by Indemnitee, and Indemnitee
shall give written notice to the Corporation advising it of the identity of the
Independent Counsel. If an opinion of Independent Counsel shall be required
pursuant to Section 7(a)(i)(B), such counsel shall be selected by the
Corporation, in which case the Corporation shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel. In
either event, Indemnitee or the Corporation, as the case may be, may, within 10
days after such written notice of selection shall have been received, deliver to
the Corporation or to Indemnitee, as the case may be, a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 2 of this Agreement,
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such objection is without merit. If, within 20
days after the later of submission by Indemnitee of a written request for
indemnification pursuant to Section 7 hereof and the final disposition of the
Proceeding, no Independent Counsel shall have been selected and not objected to,
either the Corporation or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Corporation or Indemnitee to the other’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the court or
by such other person as the court shall designate, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 7 hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to this Agreement, the Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).

 

7



--------------------------------------------------------------------------------

(b) Nothing herein shall prohibit the Board from selecting Indemnitee’s defense
counsel for this purpose if the Board determines this to be in the best interest
of the Corporation as an appropriate way to determine the potential liability of
Indemnitee.

(c) The Corporation agrees to pay the reasonable fees and expenses of any
Independent Counsel serving under this Agreement.

13. Settlement of Proceedings. In the case of a Proceeding by Indemnitee to
establish or enforce a right of Indemnitee under this Agreement, the Corporation
shall have the right at any time during such Proceeding to make the
determination that it is in the best interests of the Corporation to settle the
Proceeding, and to pay all or part of the indemnity sought as a part of such
settlement.

14. Arbitration. If the Corporation makes a determination that Indemnitee is not
entitled to indemnity in connection with a Proceeding, Indemnitee shall have the
right to de novo review of such determination before a panel of arbitrators
chosen in accordance with the commercial arbitration rules of the American
Arbitration Association.

15. Maintenance of Liability Insurance.

(a) The Corporation hereby covenants and agrees that, as long as Indemnitee
continues to serve as a director of the Corporation and thereafter as long as
Indemnitee may be subject to any Proceeding, the Corporation, subject to
subsection (c) of this section, shall maintain in full force and effect
directors’ and officers’ liability insurance (“D&O Insurance”) in reasonable
amounts from established and reputable insurers.

(b) In all D&O Insurance policies, Indemnitee shall be named as an insured in
such a manner as to provide the Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Corporation’s directors and
officers. Further, in all policies of D&O Insurance, coverage for Indemnitee
shall include but not be limited to the following:

(i) Claims asserted by the Corporation’s present or past shareholders,
directors, employees, lenders, customers, suppliers, competitors and regulators,
as well as claims in connection with class actions, claims arising out of
mergers and acquisitions and antitrust claims asserted by governmental or
private parties; but the policy may exclude claims by one insured against
another insured, except for employment claims;

(ii) No exclusion for Indemnitee’s negligence;

 

8



--------------------------------------------------------------------------------

(iii) No exclusion for fraud or deliberate dishonesty, except if there has been
a final adjudication of fraud or dishonesty by a court of competent
jurisdiction;

(iv) Punitive and exemplary damages as well as the multiplied portion of any
damage award; and

(v) Any and all Expenses, judgments, fines and penalties not indemnifiable
pursuant to this Agreement, the Corporation’s Articles of Incorporation or Code
of Regulations, the General Corporation Law of the State of Ohio, or the laws,
rules or regulations of any other jurisdiction or state or federal agency whose
laws, rules or regulations may be applicable.

(c) Notwithstanding the foregoing, the Corporation shall have no obligation to
obtain or maintain D&O Insurance if and to the extent that the Corporation
determines in good faith that such insurance is not reasonably available, the
premium costs for such insurance are disproportionate to the amount of coverage
provided, the coverage provided by such insurance is so limited by exclusions
that it provides an insufficient benefit, or Indemnitee is covered by similar
insurance maintained by a subsidiary of the Corporation.

16. Miscellaneous.

(a) Savings Clause. If this Agreement or any portion hereof is invalidated on
any ground by any court of competent jurisdiction, the Corporation shall
nevertheless indemnify Indemnitee to the extent permitted by any applicable
portion of this Agreement that has not been invalidated or by any other
applicable law.

(b) Notice. Indemnitee shall, as a condition precedent to his right to be
indemnified under this Agreement, give to the Corporation notice in writing as
soon as practicable of any Proceeding for which indemnity will or could be
sought under this Agreement. Notice to the Corporation shall be directed to
Intellinetics, Inc., Attention: President, at 2190 Dividend Drive, Columbus,
Ohio 43228, or such other address as is then its corporate headquarters, or such
other address as the Corporation shall have designated in writing to Indemnitee
at his last known residence or office address. Notice shall be deemed received
three days after the date postmarked if sent by prepaid mail, properly
addressed. In addition, Indemnitee shall give the Corporation such information
and cooperation as it may reasonably require and as shall be reasonably within
Indemnitee’s power.

(c) Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall be deemed to constitute one and the same instrument.

(d) Applicable Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of Ohio.

 

9



--------------------------------------------------------------------------------

(e) Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns and upon Indemnitee and his personal
representatives, heirs, legatees and assigns.

(f) Amendments. No amendment, waiver, modification, termination, or cancellation
of this Agreement shall be effective unless in writing signed by both parties
hereto. The indemnification rights afforded to Indemnitee hereby are contract
rights and may not be diminished, eliminated, or otherwise affected by
amendments to the Articles of Incorporation or Code of Regulations of the
Corporation or by other agreements without the express written agreement of the
parties expressly referring to and consenting to the provision by which such
rights will be diminished, eliminated or otherwise affected.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

INTELLINETICS, INC.    William J. Santiago, President

 

  

 

  

 

10